DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed 10/26/2020. Claims 1-8, 10-13, and 15 are currently pending with claims 1-3, 5-7, 10-13, and 15 amended and claims 9 and 14 canceled.
Response to Arguments
Applicant’s arguments, see the response, filed 10/26/2020, with respect to objection to the specification, objection to the claims, and 112(b) rejections, have been fully considered and are persuasive.  The objection to the specification, objection to the claims, and 112(b) rejections of 06/26/2020 have been withdrawn in light of amendments to the specification and claims.
Applicant's arguments filed 10/26/2020, with respect to the art rejections, have been fully considered but they are not persuasive.
In response to applicant's argument that the references Dou and Chang cannot be combined without extensive redesign of one or both references, page 7-9 of the response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 
Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the knowledge of the positioning of the impeller in the fan unit is taught by the prior art Chang. Chang teaches where the impeller may be used in a bottom section, as seen in figure 3, in a middle section, as seen in figure 11, or a top section, as seen in figure 10. Therefore, it is contended that the combination of prior art Dou and Chang teaches the limitations and counter to as argued by applicant.
In response to applicant's argument to the references Kubo, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN104863871 (and based on supplied English Translation) to Dou et al. (Dou) in view of US Patent 4,332,529 to Alperin (Alperin) in view of Li et al. Influence of Coanda surface curvature on performance of bladeless fan (Li) in view of US Patent Application Publication 2015/0136997 to Kubo et al. (Kubo) and in view of US Patent 8,992,174 to Chang (Chang).
In Reference to Claim 1
Dou discloses a fan (i.e. 1) comprising a main body (i.e. 200) with a vertical development (i.e. as seen in figures 1 and 2) with respect to a support base (i.e. 100) on which the main body (i.e. 200) is located in a condition of use (i.e. as seen assembled in figures 1 and 2), said main body (i.e. 200) defining an internal housing compartment th paragraph, stream not shown) directed outwardly (i.e. outside of the main body 200 as air directed by 221, 222) from the internal housing compartment (i.e. 110, 211, 212) and through the longitudinal aperture (i.e. left portion of 211 or left portion of 212), and also comprising an air suction and distribution unit (i.e. 300), and a channeling element (i.e. 241, 242) positioned in proximity to said longitudinal aperture (i.e. left portion of 211 or left portion of 212) and cooperating with (i.e. so as to expel air flow, see page 5, 5th paragraph) the longitudinal aperture (i.e. left portion of 211 or left portion of 212) to divert said exiting stream of air (i.e. as flowing through air outlet, see page 5, 5th paragraph, stream not shown) so that said exiting stream of air (i.e. as flowing through air outlet, see page 5, 5th paragraph, stream not shown) is conveyed toward a front part (i.e. right side of 200 as seen in figure 4, see also page 4, 5th paragraph) of the fan (i.e. 1) by at least partly following a profile (i.e. see also page 4, 5th paragraph) of an external surface (i.e. of 200) of the main body (i.e. 200), a stream of air generated (i.e. as flowing through air outlet, see page 5, 5th paragraph and page 9, 1st and 2nd paragraph, stream not shown) toward the front part (i.e. right side of 200) of the fan (i.e. 1);
wherein said external surface (i.e. of 200) of said main body (i.e. 200) has a geometry (i.e. of the body 200) so that the exiting stream of air (i.e. as flowing through air outlet, see page 5, 5th paragraph, stream not shown) is conveyed adherent toward the front part (i.e. right side of 200) and then toward an external environment to be ventilated or conditioned (i.e. to the user, see Dou page 2, 1st to 2nd paragraph).

Alperin is also related to a main body (i.e. as seen in figure 3) having an outlet port (i.e. such as open area with flow over a) for inducing flow fluid over a surface (i.e. a-b, b-c, and d-e) using the Coanda effect, as the claimed invention, and teaches where a shape (i.e. curvature) of the flow surface (i.e. a-b) can be configured so as to suitably induce fluid over the flow surface (i.e. a-b) (i.e. see col 2, ll 42-62).
Li is also related to the curvature of a Coanda surface (i.e. such as that seen in figure 3) and to a bladeless fan system (i.e. such as fans seen in figures 3 and 4), as the claimed invention, and teaches that the curvature of the flow surface of the fan (i.e. Coanda surface) is strongly related to the performance of the fan (i.e. such as fans seen in figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou wherein said profile (i.e. of the main body of Dou) comprises a polyline profile formed at least in part by a plurality of convex arc segments located one after the other (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), said polyline profile (i.e. as taught by Alperin and Li the optimization of the flow surfaces) being configured to generate a stream of air (i.e. of Dou) toward the front part (i.e. of the fan of Dou as modified), as it has been held that “[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, Alperin and Li teaches that general Coanda surfaces of a flow device (i.e. as taught by Alperin) and further that curvature of Coanda or flow surfaces of a bladeless fan (i.e. as further taught by Li) can be optimized so as to control flow separation on the flow surfaces (i.e. such as on the flow surfaces of the main body 200 of Dou) (i.e. as taught by Alperin, see col 2, ll 42-62) and so as to manipulate the fluid flowing over the flow surface (i.e. as over the flow surfaces of the main body 200 of Dou) towards a suitable direction (i.e. as optimized, see Li abstract) then such a modification (i.e. of the main body and Coanda flow surfaces of Dou) would have been considered a mere design optimization which fails to patentably distinguishable over the prior art.
Kubo is also related to a fan (i.e. 2) and controlling flow (i.e. as seen in figure 9) around a main body (i.e. 5), as the claimed invention, and teaches the main body (i.e. 5) has a continuously rounded geometry (i.e. as seen in figures 7 and 9).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify the fan of Dou as modified wherein said external surface (i.e. of Dou) of said main body (i.e. of Dou) has a continuously rounded geometry (i.e. as taught by Kubo), so as to reduce the resistance to airflow over the main body of Dou as modified and preventing generation of a vortex as taught by Kubo (i.e. see paragraph [0065]).
Chang is also related to a fan with a main body (i.e. 300f) and flow passage (i.e. 321) to create a flow effect (i.e. by virtue of flow through the narrow slit 321 which draws 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou as modified wherein at least a majority (i.e. as being disposed above relative air exits as taught by Chang) of the air suction and distribution unit (i.e. of Dou) is located above (i.e. as taught by Chang) said longitudinal aperture (i.e. of Dou), as it is noted that the use of a known technique (in this case the use positioning an air suction and distribution unit as taught Chang and above which air is outlet from the fan), to improve a similar devices (in this case the use of the air suction and distribution unit of Dou as modified above the air flow aperture of Dou and so as to suction and deliver air to the user via the air suction and distribution unit as is known, see col 4, ll 20-24 of Chang) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.
In Reference to Claim 2
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said convex arc segments (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) that form said polyline profile (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) have a progressively increasing radius of curvature (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), and a progressively decreasing amplitude (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) in direction of the redirected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou wherein said convex arc segments (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) that form said polyline profile (i.e. as taught by Alperin and Li the optimization of the flow surfaces) have a progressively increasing radius of curvature (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), and a progressively decreasing amplitude (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) in direction of the redirected stream of air (i.e. of Dou), as it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, Alperin and Li teaches that general Coanda surfaces of a device (i.e. as taught by Alperin) and further that curvature of Coanda or flow surfaces of a bladeless fan (i.e. as further taught by Li) can be optimized so as to control flow separation on the flow surfaces (i.e. such as on the flow surfaces of the main body 200 of Dou) (i.e. as taught by Alperin, see col 2, ll 42-62) and so as to manipulate the fluid flowing over the flow surface (i.e. as over the flow surfaces of the main body 200 of Dou) towards a suitable direction (i.e. as optimized, see Li abstract) then such a modification (i.e. of the main body and Coanda flow 
In Reference to Claim 3
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said profile (i.e. that of the outer surfaces of 200 of Dou as modified) has a symmetrical shape (i.e. as seen in figure 4 of Dou) with respect to a median plane (i.e. a plane in the middle of 200 running from left to right of Dou) of the fan (i.e. 1 of Dou), the median plane (i.e. a plane in the middle of 200 running from left to right of Dou) extending between the front part (i.e. right side of 200 of Dou) of the fan (i.e. 200, Dou) and a rear part (i.e. left side of 200 of Dou) of the fan (i.e. 200, Dou) where said longitudinal aperture (i.e. left portion of 211 or left portion of 212 of Dou) is located (i.e. left side of 200 of Dou).
In Reference to Claim 4
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said convex arc segments (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) are in pairs tangent to each other (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou wherein said convex arc segments (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) are in pairs tangent to each other (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), as it has been held that “[W]here In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, Alperin and Li teaches that general Coanda surfaces of a device (i.e. as taught by Alperin) and further that curvature of Coanda or flow surfaces of a bladeless fan (i.e. as further taught by Li) can be optimized so as to control flow separation on the flow surfaces (i.e. such as on the flow surfaces of the main body 200 of Dou) (i.e. as taught by Alperin, see col 2, ll 42-62) and so as to manipulate the fluid flowing over the flow surface (i.e. as over the flow surfaces of the main body 200 of Dou) towards a suitable direction (i.e. as optimized, see Li abstract) then such a modification (i.e. of the main body and Coanda flow surfaces of Dou) would have been considered a mere design optimization which fails to patentably distinguishable over the prior art.
In Reference to Claim 5
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said profile (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) is approximated by at least three convex arc segments (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), wherein a first convex arc segment (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) extends for an amplitude corresponding to a first angle comprised between 110° and 150° (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), with a first radius of curvature comprised between 5mm and 10mm (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou wherein said profile (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) is approximated by at least three convex arc segments (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), wherein a first convex arc segment (i.e. as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) extends for an amplitude corresponding to a first angle comprised between 110° and 150° (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature), with a first radius of curvature comprised between 5mm and 10mm (i.e. predictably, as taught by Alperin and Li in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, Alperin and Li teaches that general Coanda surfaces of a device (i.e. as taught by Alperin) and further that curvature of Coanda or flow surfaces of a bladeless fan (i.e. as further taught by Li) can be optimized so as to control flow separation on the flow surfaces (i.e. such as on the flow surfaces of the main body 200 of Dou) (i.e. as taught by Alperin, see col 2, ll 42-62) and so as to manipulate the fluid flowing over the flow surface (i.e. as over the flow surfaces of the main body 200 of Dou) towards a suitable direction (i.e. as optimized, see Li abstract) then such a modification (i.e. of the main 
In Reference to Claim 6
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said channeling element (i.e. 241, 242, Dou) has a curvilinear profile (i.e. of 241 and 242 of Dou as seen in figure 4) which overlaps a portion (i.e. as seen in figure 4 of Dou) of said external surface (i.e. of 200 of Dou) of the main body (i.e. 200 of Dou) that is disposed adjacent to said longitudinal aperture (i.e. left portion of 211 or left portion of 212 of Dou).
In Reference to Claim 7
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said channeling element (i.e. 241, 242, Dou), in cooperation with said external surface (i.e. of 200 of Dou), is configured to determine a minimum section (i.e. so as to produce the Coanda effect as taught by Dou, see page 4, 5th paragraph) for a passage (i.e. 241, 242 of Dou) of said exiting stream of air (i.e. as flowing through air outlet, see page 5, 5th paragraph, stream not shown, Dou).
In Reference to Claim 10
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein said external surface (i.e. of 200 of Dou), at least in correspondence with the convex arc segments (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) defined by said polyline profile (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) have a surface roughness (i.e. predictably, as taught by Alperin with no discontinuities 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou as modified wherein said external surface (i.e. of 200 of Dou), at least in correspondence with the convex arc segments defined by said polyline profile (i.e. predictably, as taught by Alperin and Li in the optimization of the flow surfaces and their curvature) have a surface roughness (i.e. predictably, as taught by Alperin in teaching having no discontinuities in the surface, see col 2, ll 42-62) comprised between 0.001µ and 100µ measured in terms of Ra, Rz and Rq (i.e. predictably, as taught by Alperin with no discontinuities in the surface, see col 2, ll 42-62), as it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, Alperin teaches that general Coanda surfaces of a device (i.e. as taught by Alperin) can be optimized so as to control flow separation on the flow surfaces by not having discontinuities (i.e. such as on the flow surfaces of the main body 200 of Dou) (i.e. as taught by Alperin, see col 2, ll 42-62) would have been considered a mere design optimization which fails to patentably distinguishable over the prior art.
In Reference to Claim 11
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, wherein, for each of the plurality of convex arc segments (i.e. predictably, as taught by st and 2nd paragraph of Dou), wherein said stream of air (i.e. as flowing through air outlet, see page 5, 5th paragraph, stream not shown, Dou), at a distance comprised between about 50cm and about 300cm (i.e. predictably having similar configuration as claimed, see page 2, 1st and 2nd paragraph of Dou) from the fan (i.e. 1 of Dou as modified), has defined and uniform values of temperature (i.e. predictably having similar configuration as claimed, see page 2, 1st and 2nd paragraph of Dou), speed and turbulence (i.e. predictably having similar configuration as claimed, see page 2, 1st and 2nd paragraph of Dou), with small gradients and deviations from a mean value (i.e. predictably having similar configuration as claimed, see page 2, 1st and 2nd paragraph of Dou), such as to generate a feeling of heat wellbeing by a user (i.e. predictably having similar configuration as claimed, see page 2, 1st and 2nd paragraph of Dou) disposed adjacent a front part (i.e. right side of 200 of Dou) of the fan (i.e. 200, Dou).
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. As Dou as modified teaches substantially identical structure as the claimed invention, the claim is rejected as obvious.
In Reference to Claim 15
Dou, as modified by Alperin, Li, Kubo and Chang, discloses the fan as in claim 1, with Kubo further teaching a filtering element (i.e. 9) located upstream of a suction and distribution unit (i.e. 3) and in correspondence with entrance holes (i.e. 4a) of the stream of air (i.e. that flowing into 4, see paragraph [0043]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to modify the fan of Dou as modified comprising a filtering element (i.e. as taught by Kubo) located upstream (i.e. as taught by Kubo) of said suction and distribution unit (i.e. of Dou as modified) and in correspondence with entrance holes (i.e. 120 of Dou as modified) of the stream of air (i.e. of Dou as modified), so as to collect dust contained in the stream of air entering the fan unit of Dou as taught by Kubo (i.e. see paragraph [0043]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN104863871 (and based on supplied English Translation) to Dou et al. (Dou) in view of US Patent 4,332,529 to Alperin (Alperin) and in view of Li et al. Influence of Coanda surface curvature on performance of bladeless fan (Li) in view of US Patent Application Publication 2015/0136997 to Kubo et al. (Kubo) and in view of US Patent 8,992,174 to Chang (Chang) as applied to claim 7 above, and further in view of US Patent Application Publication 2010/0226752 to Gammack et al. (Gammack).
In Reference to Claim 8

Gammack is also related to a fan with a main body (i.e. 10) and flow passage (i.e. 110) to create the Coanda effect over a flow surface (i.e. 32) of the fan (i.e. 10), as the claimed invention, and teaches wherein said passage (i.e. 110) has a width comprised between about 0.1mm and 50mm (i.e. as in 0.5mm to 5mm, see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou as modified wherein said passage (i.e. of Dou) has a width comprised between about 0.1mm and 50mm (i.e. as taught by Gammack), so as to tailor the Coanda effect through the passage of Dou by optimizing the passage width as taught by Gammack (i.e. see paragraph [0043]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN104863871 (and based on supplied English Translation) to Dou et al. (Dou) in view of US Patent 4,332,529 to Alperin (Alperin) and in view of Li et al. Influence of Coanda surface curvature on performance of bladeless fan (Li) in view of US Patent Application Publication 2015/0136997 to Kubo et al. (Kubo) and in view of US Patent 8,992,174 to Chang (Chang) as applied to claim 1 above, and further in view of US Patent 2,583,374 to Hoffman (Hoffman).
In Reference to Claim 12

Dou, as modified by Alperin, Li, Kubo and Chang, do not teach the separator element configured to determine a separation of the exiting stream of air into two portions.
Hoffman is also related to a fan (i.e. as seen in figure 1) and a flow passage (i.e. 80) formed by a channeling element (i.e. 50) configured to induce flow over a main body (i.e. 30), as the claimed invention, and teaches a separator element (i.e. 56) configured to determine a separation of the exiting stream of air (i.e. flow arrows as seen in 50) into two portions (i.e. as splitting the flow leaving fan blades 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou as modified with the channeling element (i.e. of Dou) comprises a separator element (i.e. as taught by Hoffman) configured to determine a separation of the exiting stream of air (i.e. of the Dou with the main body as modified) into two portions (i.e. as taught by Hoffman), so as to further control airflow to the Coanda passages and surfaces (i.e. in the venturi effect of drawing air through as taught by Hoffman) of Dou and to the front of the fan of Dou, and Dou channeling element modified to have a central flow entrance as taught by Hoffman and further to a flow separator as also taught by Hoffman (i.e. see col 1, ll 14-32 of Hoffman).
In Reference to Claim 13
Dou, as modified by Alperin, Li, Kubo, Chang, and Hoffman, discloses the fan as in claim 12, with Hoffman further teaching wherein said separator element (i.e. 56) has in section a triangle or arrow shape (i.e. as seen of 56, figure 1), with an apex (i.e. right of 56, figure 1) facing toward air flow entrance (i.e. from fan blades 44) and a base (i.e. of 56 connected to 50 at right, figure 1) facing toward said channeling element (i.e. 50), said triangle or arrow shaped section (i.e. as seen of 56, figure 1) determining a progressive reduction in a transit section (i.e. tapering as seen in figure 1) of the air (i.e. from the fan blades 44) from said apex (i.e. right of 56, figure 1) of said separator element (i.e. 56) toward an exit passage (i.e. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Dou as modified wherein said separator element (i.e. as taught by Hoffman) has in section a triangle or arrow shape (i.e. as taught by Hoffman), with an apex (i.e. as taught by Hoffman) facing toward said longitudinal aperture (i.e. of Dou as modified) and a base (i.e. as taught by Hoffman) facing toward said channeling element (i.e. of Dou as modified), said triangle or arrow shaped section (i.e. as taught by Hoffman) determining a progressive reduction in a transit section (i.e. as taught by Hoffman) of the air (i.e. of Dou) from said apex (i.e. as taught by Hoffman) of said separator element (i.e. as taught by Hoffman) toward an exit passage (i.e. of Dou), so as to further control air flow to the Coanda passages and surfaces (in the venturi effect of drawing air through as taught by Hoffman) of Dou and to the front of the fan of Dou, and Dou channeling element modified to have a central 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show fan units with Coanda flow surfaces.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745